—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the appeal is from an order of the Supreme Court, Kings County (G. Aronin, J.), dated June 5, 1997, which granted the application to the extent of deeming the notice of claim to have been timely served.
Ordered that the order is reversed, as a matter of discretion, with costs, the petition is denied, and the proceeding is dismissed.
Considering all the circumstances presented, we conclude that the Supreme Court improvidently exercised its discretion in deeming the notice of claim to have been timely served pursuant to General Municipal Law § 50-e (5) (see generally, Matter of DiBella v City of New York, 234 AD2d 366; Matter of Da*422vis v New York City Hous. Auth., 233 AD2d 110; Walston v City of New York, 229 AD2d 485; Kroin v City of New York, 210 AD2d 95). Bracken, J. P., Joy, Altman and McGinity, JJ., concur.